Citation Nr: 0201220	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability involving broken legs, staph infection, and 
osteomyelitis, claimed as due to VA medical treatment in 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the RO that 
denied compensation under 38 U.S.C.A. § 1151 for disability 
involving broken legs, staph infection, and osteomyelitis, 
claimed as due to VA medical treatment in 1996.

The veteran appears to also argue that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for left leg 
osteomyelitis as a result of VA medical treatment in 1959.  
That specific claim has previously denied by the RO in a 
February 1997 rating decision.  Although the veteran filed a 
timely notice of disagreement with that decision in April 
1997, after a statement of the case was issued in August 
1997, he did not perfect an appeal by filing a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).  
Therefore, an issue of compensation under 38 U.S.C.A. § 1151 
based on VA treatment in 1959 is not currently before the 
Board.


FINDINGS OF FACT

No additional disability involving broken legs, a staph 
infection, and osteomyelitis was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
VA medical treatment provided to the veteran in 1996.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
disability involving broken legs, staph infection, and 
osteomyelitis, claimed as due to VA medical treatment in 
1996, are not met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from June 1954 to May 1956.

Records show that in February 1959 the veteran broke his left 
leg in a car accident, and he was treated at a VA Medical 
Center (VAMC) for open compound fractures of the left tibia 
and fibula, and for a closed comminuted fracture of the left 
femur.  He subsequently developed osteomyelitis of the left 
tibia, and this has been the subject of periodic treatment 
from 1959 to the present.  A September 1993 private medical 
record notes that the veteran had a history of left tibia 
osteomyelitis for many years which followed a fracture in a 
car accident, that he had a leg length discrepancy secondary 
to shortening of the tibia by about 5/8 of an inch, and that 
he complained of right hip symptoms.   

Medical records show the veteran received treatment during 
1996 at the VAMC in Mountain Home, Tennessee.  A June 1996 
outpatient record notes he had chronic osteomyelitis of the 
left leg since 1959, and an August 1996 outpatient record 
notes he would undergo surgical debridement for the left leg 
osteomyelitis.

At the VAMC in August 1996, the veteran underwent debridement 
and implantation of antibiotic beads for chronic 
osteomyelitis of the proximal third of the tibia of the left 
leg.  The operating surgeon noted that efforts were made to 
ensure adequate debridement while maintaining the stability 
of the tibia.  An X-ray indicated that the joint was not 
violated.  It was also noted that there were no apparent 
complications, and progress notes state that the hospital 
course was uneventful.  

In December 1996, the veteran broke his right leg in a 
tractor accident.  He was admitted that month to the VAMC and 
underwent an open reduction and internal fixation of the 
right tibia, which he tolerated well.  The operation report 
states that the left leg was protected, and there were no 
apparent complications.  The discharge summary indicates that 
he progressed well through rehabilitation.  

The veteran was seen at a private medical facility, Takoma 
Adventist Hospital, in late December 1996, after he had 
problems associated with having taken too many pain 
medications.  At that time, the left lower extremity showed 
an incision distal to the knee that was well healed, as well 
as a skin graft.  The right lower extremity showed swelling, 
ecchymosis, and a large abrasion over the lateral ankle and 
knee.  Hospital progress notes also reveal that the veteran 
had removed staples from the right leg even though the 
staples were not have been removed for one week. 

In January 1997, the veteran was treated by Michael Menz, 
M.D., at Laughlin Memorial Hospital.  It was noted there was 
failure of fixation of the right tibia, and the veteran 
underwent revision of the right intramedullary rodding with 
changing of the interlocking screws and advancement of the 
rod.  The doctor further noted that there was a complicated 
problem on the left proximal tibia with a big hole present in 
the bone from prior surgeries that would require some type of 
grafting.  

In April 1997, because of bilateral leg pain with left tibia 
non-union and painful right tibia hardware, the private 
physician removed the interlocking screws of the right tibia 
and debrided the left tibia and grafted bone; antibiotic 
beads were also inserted in the left tibia.  The next month, 
in May 1997, the veteran reported that he had been able to 
walk for the first time since the previous August.  Moreover, 
there was no left leg drainage.  

In a May 1997 letter, Dr. Menz noted that the veteran had 
been disabled since August 1996 when he was surgically 
treated at a VA hospital "where his left proximal tibia was 
fractured."  It was also noted that in December 1996 the 
veteran had a right tibia fracture which had required 
surgeries.

The plate and screws of the left tibia were removed by Dr. 
Menz in August 1997, and aspiration of the bone marrow with 
injection of bone marrow and bone grafting of the left 
proximal tibia were also performed. 

In December 1997, after complaints of persistent pain, Dr. 
Menz recommended that all surgical hardware be removed from 
both legs.  The physician noted that the right tibia fracture 
had healed, but that there was pain at the rod insertion 
site.  It was also noted the veteran had chronic pain from 
left tibia hardware and chronic infection of the left 
proximal tibia that appeared to be healed.  The right tibial 
rod and left tibial plate and screws were removed, with 
biopsy of the left tibial chronic draining sinus.  

According to the veteran's private doctor, there was no 
drainage in the left leg in January 1998, and the X-ray 
showed the leg to be essentially healed.  Pending an 
assessment that his walking would be good and on the lack of 
symptoms, it was noted that he would be returning to more 
normal activities.  A few weeks later, in January 1998, the 
only complaint of pain in both legs was a little bit at the 
patellar tendon insertion, and the physician believed this to 
be tendinitis that would resolve with time.  His leg 
fractures were again described as having been healed in April 
1998.

The veteran filed a claim in August 1999 seeking compensation 
under 38 U.S.C.A. § 1151 for disability of his legs which he 
alleged to be due to VA treatment in 1996.  He alleged that 
VA surgery performed for left leg osteomyelitis in August 
1996 had resulting in the breaking of his left leg.  He also 
alleged that he developed an infection of the right leg after 
VA treatment for a right leg fracture in December 1996.  He 
referred to private medical treatment that he had since then, 
and he asserted such was necessary to correct problems caused 
by VA negligence in providing medical treatment.

The veteran was seen by Dr. Menz in October and November 1999 
for right hip and knee problems.  In a May 2000 letter, Dr. 
Menz reviewed the treatment he had given the veteran for 
problems with his legs during 1997, and he noted the veteran 
was last seen in 1999.

The veteran and his wife testified before a Decision Review 
Officer at the RO in September 2000.  The veteran essentially 
claimed that VA treatment in 1996 led to additional 
disability of his legs.  He said that the staph infection had 
since cleared.  He said his left leg was shorter and caused 
problems with his right hip.

II.  Legal analysis

Through discussions in the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been notified of the evidence needed to 
substantiate his claim.  Pertinent medical records have been 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to this claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
disability involving broken legs, staph infection, and 
osteomyelitis.  He asserts such is due to VA medical 
treatment in 1996.  He maintains that VA surgery for 
osteomyelitis of the left leg in August 1996 resulted in a 
break of that leg and additional disability.  He also 
contends that the December 1996 VA treatment that was 
performed for a right leg fracture was not properly done and 
resulted in additional disability.

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed his current claim in August 1999, 
and thus the new version of the law applies to this case.  
VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).

The evidence demonstrates the veteran has a long history of 
left leg osteomyelitis since a 1959 fracture of the leg.  He 
received VA surgical treatment in August 1996, with 
debridement and implantation of antibiotics for chronic 
osteomyelitis of the left tibia.  Although a private 
orthopedic physician stated in a May 1997 letter that the 
left tibia was fractured during the August 1996 VA treatment, 
this apparently was based on the veteran's statements.  The 
August 1996 VA medical records show no fracture of the left 
leg during treatment.  

The evidence shows that in December 1996 the veteran 
fractured his right leg and received VA surgical treatment 
including open reduction and internal fixation for a right 
tibia fracture.

In the year after the last of these VA surgeries, the veteran 
received private medical care for residuals of right and left 
leg fractures and left leg osteomyelitis.  

The medical records do not suggest that the VA treatment in 
1996 involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar fault, or an event not 
reasonably foreseeable.  All indications are that the 1996 VA 
treatment was within the standards of sound medical practice 
and that nothing unforeseen occurred in the course of 
treatment.  Later private medical records show ongoing 
problems with chronic disabilities of both legs, but the 
records do not indicate additional disability arising from 
alleged VA fault or an event not reasonably foreseeable.  

The weight of the credible evidence demonstrates that no 
additional disability involving broken legs, a staph 
infection, and osteomyelitis was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
VA medical treatment provided to the veteran in 1996.  
Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment in 1996.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for disability 
involving broken legs, staph infection, and osteomyelitis, 
claimed as due to VA medical treatment in 1996, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

